Citation Nr: 0929735	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, to include a residual scar. 

2.  Entitlement to service connection for a left foot 
disability, to include as secondary to a right foot 
disability. 

3.  Entitlement to service connection for a back disability, 
to include as secondary to a right foot disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from June 15, 1976 to June 30, 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, at some point after the Veteran's appeal was 
certified to the Board, the Veteran's claims files, including 
his original service treatment records, service personnel 
records, a rating decision, and other medical evidence, were 
misplaced. The only pertinent procedural documents are a 
December 2007 Statement of the Case and June 2008 
Supplemental Statement of the Case.  Although VA records show 
that there is only one claims file pertaining to this case, 
review of the claims folder shows that there should be at 
least another volume.  

According to VA procedures which govern this situation, 
several specific steps must be taken when a veteran's file 
has been lost.  M21-1MR, Part III, Subpart ii, Chapters 1-8.  
First an exhaustive search of the entire office must be 
accomplished. The file must be added to a master "search 
list."  Next, a request for the missing claims file must be 
made to the Records Management Center, as well as to any 
station(s) where there is reason to believe the file may be 
located.  There is no indication that any of these steps have 
been undertaken.  

The current claims file shows that the Kentucky Department of 
Veterans Affairs represents the Veteran.  The service 
organization should be asked to provide all evidence it may 
have in its possession for inclusion in the file.  At the 
least, copies of all computerized records, including rating 
decisions, VA-generated letters, Statements of the Case, 
Supplemental Statements of the Case, and all other VA-
generated evidence should be identified and obtained for the 
file. 

Currently, the claims file contains copies of VA medical 
treatment reports dated between 2006 and 2008.  The December 
2007 Statement of the Case lists earlier VA treatment records 
dated in December 2001.  Any VA medical records are deemed to 
be constructively of record in proceedings before the VA.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon 
remand, all VA hospital, outpatient treatment, and 
examination records dated from December 2001 to the present 
should be obtained.

If the Veteran has received any private medical treatment, 
these records would be helpful to his claims as well.  In the 
effort to rebuild his claims file, the Veteran should scour 
his own files and submit copies of any relevant documents he 
has, including his service records, DD214s, and any medical 
information.  All sources should be considered, to include 
insurance records, workman's compensation records, etc.  The 
Veteran can help himself and his claims by working closely 
with the RO in the effort to rebuild his claims file as 
completely as possible.

In reconstructing lost records, attempts to obtain duplicate 
records which were or should have been in the Veteran's 
original claims file should be made.  Clues and references to 
additional documentation should be pursued as they turn up.  
For instance, both the Statement of the Case and Supplemental 
Statement of the Case in the claims folder contain a section 
listing evidence considered, and these lists should be 
reviewed for available evidence which could be obtained to 
reconstruct the Veteran's claims file.  It is to be expected 
that other such clues and references will be added to the 
file during the course of reconstructing it, and these 
sources should be pursued to the extent possible.

Upon remand, a search which is consistent with both the 
letter and spirit of the guidelines for locating lost VA 
files must be undertaken, and every step and action taken 
must be documented in a manner which is reviewable.  If 
cryptic location codes or action codes are used in this 
documentation, a key or guide to such codes must be attached.  
Such transparency is crucial not only for review by higher 
tribunals, but also so that the Veteran will understand that 
the VA is treating his information and appeal with the 
greatest care and respect.  Having apparently misplaced the 
Veteran's claims file, the VA as an organization must make 
diligent efforts to locate the Veteran's missing file folder, 
and if the folder is not found, then to reconstruct the 
Veteran's claims file as completely as possible.

Accordingly, the case is REMANDED for the following action:

1.  Requests to search for the missing 
claims file must be made to the Records 
Management Center, the VA Medical Centers 
in Huntington, WV, Lexington, KY, and 
Pittsburgh, PA, and any other locations to 
which the claims file may have been sent.  
All requests, responses, and actions taken 
to locate the Veteran's claims file must 
be fully documented for future review.

2.  If the file is not located after 
contacting the sources above, the Kentucky 
Department of Veteran Affairs should be 
contacted and requested to provided copies 
of any documents it may have which would 
have been filed in the Veteran's claims 
file.

3.  If the Veteran's claims file has not 
been located after all possible sources 
have been exhausted, the RO should proceed 
to reconstruct the evidence which was in 
the original claims file, following the 
guidance contained in the M21 Manual and 
including printing of relevant documents 
as may have been stored on VA computers. 
Logical leads to sources of additional 
records as may present themselves as the 
process goes forward should be pursued.

4.  Copies of the Veteran's records of VA 
medical treatment for the period dated 
from December 2001 to the present should 
be associated with the claims file.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
ensuring that all clues and references as 
to additional evidence or additional 
sources revealed by the above development 
have been exhausted.  If any benefit 
sought on appeal remains denied, the  
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




